Exhibit 10.6

Execution Version

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is entered into as of
June 25, 2015, by and between Jeffrey Bailey, an individual (“Employee”), and
Lantheus Medical Imagining, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company and the Employee are party to that certain Employment
Agreement entered onto on May 8, 2013 (the “Employment Agreement”);

WHEREAS, the first underwritten public offering and sale of shares of common
stock of Lantheus Holdings, Inc. (“Holdings”), the Company’s parent, for cash
pursuant to an effective registration statement on Form S-1 under the Securities
Act of 1933, as amended (the “Initial Public Offering”) shall occur in the near
future;

WHEREAS, in anticipation of Holdings’ Initial Public Offering, the Company and
Employee desire to amend the Employment Agreement to reflect the changes set
forth herein; provided that such amendments and this Amendment shall be
effective upon the consummation of such Initial Public Offering; and

WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:

1. Amendment to Employment Agreement.

(a) The first sentence of Section 3(a) of the Employment Agreement is amended
and restated in its entirety to read as follows:

“The Company shall pay to Executive an annual base salary (the “Base Salary”) of
not less than $550,000, less taxes and withholdings, payable in accordance with
the regular payroll practices of the Company.”

(b) The first sentence of Section 3(c) of the Employment Agreement is amended
and restated in its entirety to read as follows:

“Executive shall be eligible to receive an annual, discretionary cash bonus
(“Annual Cash Bonus”) less taxes and withholdings, with a target bonus
opportunity of 100% of Executive’s Base Salary for the applicable calendar year
(the “Target Bonus”) and a maximum bonus opportunity of 180% of Executive’s Base
Salary for the applicable calendar year.”

(c) Section 4(a)(i) of the Employment Agreement is amended and restated in its
entirety to read as follows:

“(i) an amount equal to 100% of Executive’s Base Salary on the date of
termination, less taxes and withholdings, payable in substantially equal
installments over a period of 12 months in accordance with the Company’s normal
payroll practices, with payments commencing with the Company’s first payroll
after the sixtieth (60th) day following Executive’s termination of employment,
and such first payment shall include any such amounts that would otherwise be
due prior thereto;”



--------------------------------------------------------------------------------

(d) Section 4(a)(ii) of the Employment Agreement is deleted in its entirety and
replaced with the following:

“(ii) [Intentionally Deleted];”

(e) Section 4(b)(i) of the Employment Agreement is amended and restated in its
entirety to read as follows:

“(i) an amount equal to 200% of Executive’s Base Salary on the date of
termination, less taxes and withholdings, payable in substantially equal
installments over a period of 12 months in accordance with the Company’s normal
payroll practices, with payments commencing with the Company’s first payroll
after the sixtieth (60th) day following Executive’s termination of employment,
and such first payment shall include any such amounts that would otherwise be
due prior thereto;”

(f) Section 4(b)(ii) of the Employment Agreement is deleted in its entirety and
replaced with the following:

“(ii) [Intentionally Deleted];”

(g) All references in the Employment Agreement to “Section 409A” are hereby
clarified to mean “Section 409A of the Internal Revenue Code of 1986, as
amended.”

2. References. All references in the Employment Agreement to “this Agreement”
and any other references of similar import shall hereinafter refer to the
Employment Agreement as amended by this Amendment.

3. Remaining Provisions. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative
thereto.

4. Governing Law and Forum Selection.

(a) All disputes, claims or controversies arising out of or relating to this
Amendment, or the negotiation, validity or performance of this Amendment, or the
transactions contemplated hereby, shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed entirely within such State, without regard
to the conflict of laws principles of such State.

 

2



--------------------------------------------------------------------------------

(b) In connection with any litigation arising out of or relating to this
Amendment, the negotiation, execution, delivery, performance or validity of this
Amendment, or the transactions contemplated hereby, each of the parties hereto
irrevocably and unconditionally (i) consents to submit to the sole and exclusive
jurisdiction of (x) any state court of the State of Delaware having subject
matter jurisdiction over the matter and sitting in the city of Wilmington,
Delaware or (y) any court of the United States located in the State of Delaware,
if under applicable law exclusive jurisdiction over the matter is vested in the
federal courts; (ii) agrees not to commence any litigation relating thereto
except in the courts identified in accordance with clause (i) hereof and waives
any objection to the laying of venue of any such litigation in any such court;
and (iii) agrees not to plead or claim in any such court that such litigation
brought therein has been brought in an inconvenient forum. Each of the parties
hereto agrees that service of process may be made on such party by prepaid
certified mail with a proof of mailing receipt validated by the United States
Postal Service constituting evidence of valid service. Service made pursuant to
the preceding sentence shall have the same legal force and effect as if served
upon such party personally within the State of Delaware.

5. Amendment Effective Date. This Amendment shall be effective as of immediately
prior to the consummation of Holdings’ Initial Public Offering, and to the
extent such Initial Public Offering does not occur prior to December 31, 2014,
this amendment shall be void ab inito.

6. Counterparts. This Amendment may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

LANTHEUS MEDICAL IMAGING, INC. By /s/ Michael P. Duffy Name: Michael P. Duffy
Title: Vice President, General Counsel and Secretary

 

ACCEPTED AND AGREED: /s/ Jeffrey Bailey Name: Jeffrey Bailey Date: June 25, 2015

 

4